Case 18-07066        Doc 42     Filed 11/28/18     Entered 11/28/18 15:26:50          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-07066
         Dowan L Triche
         Yolanda M Triche
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/12/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/07/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $37,040.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-07066       Doc 42     Filed 11/28/18    Entered 11/28/18 15:26:50               Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor               $948.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                    $948.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                             $818.96
     Court Costs                                                         $0.00
     Trustee Expenses & Compensation                                    $54.04
     Other                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $873.00

 Attorney fees paid and disclosed by debtor:              $200.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim         Claim         Principal      Int.
 Name                              Class   Scheduled      Asserted      Allowed          Paid         Paid
 ALLY FINANCIAL                Unsecured     28,110.00            NA              NA           0.00       0.00
 AVANTI FURNITURE              Unsecured      2,500.00            NA              NA           0.00       0.00
 AVANTI FURNITURE              Secured           500.00           NA              NA          75.00       0.00
 ILLINOIS DEPT OF HEALTHCARE   Priority       5,929.00            NA              NA           0.00       0.00
 ILLINOIS DEPT OF HEALTHCARE   Priority       3,628.00            NA              NA           0.00       0.00
 PENNYMAC LOAN SERVICES        Secured             0.00           NA              NA           0.00       0.00
 ALCO BILLING CENTER           Unsecured         518.00           NA              NA           0.00       0.00
 AMCA                          Unsecured         423.00           NA              NA           0.00       0.00
 AMEX                          Unsecured      1,520.00            NA              NA           0.00       0.00
 ARS ACCOUNT RESOLUTION        Unsecured         460.00           NA              NA           0.00       0.00
 BARCLAYS BANK DELAWARE        Unsecured      1,988.00            NA              NA           0.00       0.00
 BBY/CBNA                      Unsecured      1,827.00            NA              NA           0.00       0.00
 BLAZE MASTERCARD              Unsecured         605.00           NA              NA           0.00       0.00
 CAPITAL ONE                   Unsecured     11,703.00            NA              NA           0.00       0.00
 CCS/FIRST NATION BANK         Unsecured         614.00           NA              NA           0.00       0.00
 CITY OF CHICAGO               Unsecured      1,000.00            NA              NA           0.00       0.00
 COMCAST                       Unsecured         900.00           NA              NA           0.00       0.00
 COMED                         Unsecured         954.00           NA              NA           0.00       0.00
 CONSUMER PORTFOLIO SVS        Unsecured         997.00           NA              NA           0.00       0.00
 CREDIT ONE BANK NA            Unsecured      2,276.00            NA              NA           0.00       0.00
 DISCOVER FIN SVCS LLC         Unsecured      1,975.00            NA              NA           0.00       0.00
 EAST JOLIET FIRE PROTECTION   Unsecured      1,634.00            NA              NA           0.00       0.00
 EM STRATEGIES LTD             Unsecured         443.00           NA              NA           0.00       0.00
 FIRST PREMIER BANK            Unsecured         467.00           NA              NA           0.00       0.00
 FSB BLAZE                     Unsecured         605.00           NA              NA           0.00       0.00
 ILLINOIS TOLLWAY              Unsecured         100.00           NA              NA           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-07066     Doc 42       Filed 11/28/18    Entered 11/28/18 15:26:50                Desc       Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim         Claim        Claim         Principal       Int.
 Name                              Class   Scheduled      Asserted     Allowed          Paid          Paid
 MCCARTHY BURGESS AND WOL/CO   Unsecured         457.00           NA             NA           0.00        0.00
 MID AMERICA BANK              Unsecured         162.00           NA             NA           0.00        0.00
 PERSONAL FINANCE/MARIN        Unsecured      3,005.00            NA             NA           0.00        0.00
 RYAN MICHAEL DDS              Unsecured      1,018.00            NA             NA           0.00        0.00
 SILVER CROSS HOSPITAL         Unsecured         351.00           NA             NA           0.00        0.00
 TOYOTA MOTOR CREDIT CORP      Secured             0.00           NA             NA           0.00        0.00
 US DEPARTMENT OF EDUCATION    Unsecured           0.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim          Principal                 Interest
                                                          Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00                 $0.00               $0.00
       Mortgage Arrearage                                   $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                              $0.00                 $0.00               $0.00
       All Other Secured                                    $0.00                $75.00               $0.00
 TOTAL SECURED:                                             $0.00                $75.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                 $0.00               $0.00
        Domestic Support Ongoing                            $0.00                 $0.00               $0.00
        All Other Priority                                  $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                $0.00                 $0.00               $0.00


 Disbursements:

        Expenses of Administration                             $873.00
        Disbursements to Creditors                              $75.00

 TOTAL DISBURSEMENTS :                                                                          $948.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-07066        Doc 42      Filed 11/28/18     Entered 11/28/18 15:26:50            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/20/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
